Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-31-2005

Nelson v. Comm of PA Welfare
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3875




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Nelson v. Comm of PA Welfare" (2005). 2005 Decisions. Paper 1548.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1548


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No: 03-3875


                                 MARTIN A. NELSON,

                                             Appellant

                                                 v.

     COMMONWEALTH OF PENNSYLVANIA, DEPARTMENT OF PUBLIC
                                WELFARE/
     COUNTY BOARD OF ASSISTANCE; FEATHER HOUSTON, Secretary of
         DPW Department of Public Welfare/County Board of Assistance



                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                 (D.C. No. 99-cv-05508)
                              District Judge: Anita B. Brody


                                  Argued May 24, 2004


                BEFORE: ROTH and STAPLETON, Circuit Judges, and
                       SCHWARZER,* Senior District Judge

                            (Opinion Filed: January 31, 2005)




       *
       The Honorable William W Schwarzer, Senior United States District Judge for the
Northern District of California, sitting by designation.

                                             1
Dana V. Szilier, Esquire (Argued)
Thomas M. Holland, Esquire
Law Offices of Thomas More Holland
1522 Locust Street, Grace Hall
Philadelphia, PA 19102

             Counsel for Appellant

Howard G. Hopkirk (Argued)
Office of Attorney General of Pennsylvania
15 th Floor, Strawberry Square
Harrisburg, A 17120

Theodore E. Lorenz
Office of Attorney General of Pennsylvania
21 South 12 Street, 3 rd Floor
Philadelphia, PA 19107

             Counsel for Appellee




                                       OPINION


ROTH, Circuit Judge:

      Martin A. Nelson is blind and has worked for the Commonwealth of

Pennsylvania’s Department of Public W elfare from 1970 until his retirement in 2003.

Nelson initiated this suit on November 5, 1999, against the Commonwealth, the DPW and

Feather Houston, Secretary of the DPW. Nelson sued pursuant to the Americans with

Disabilities Act (ADA), 42 U.S.C. § 12132, the Rehabilitation Act, 29 U.S.C. § 701, the

Pennsylvania Human Relations Act, 43 PA. C ON. S TAT. A NN. § 953, and 42 U.S.C. §

1983. The amended complaint also alleged violations of a settlement agreement signed

                                             2
by Nelson and the DPW that resolved administrative complaints before the Equal

Opportunity Employment Commission (EEOC). In the agreement, the DPW promised to

perform obligations under a 1993 settlement agreement to accommodate Nelson by

providing him with a reader and with computer equipment. On December 9, 2002, the

District Court granted defendants’ Fed. R. Civ. P. Rule 12(b)(1) motion and dismissed all

claims except the Rehabilitation Act claim and the § 1983 claim against Feather Houston.

The District Court denied defendants’ Rule 12(b)(6) motion to dismiss the two remaining

claims. DPW and Houston then filed a motion for judgment on the pleadings. They

averred that the relief sought by Nelson was already governed by prior litigation between

the parties in Nelson v. Thornburgh, 567 F. Supp. 369 (E.D. Pa. 1983), and the 1995

settlement agreement.

       The District Court held a telephone conference to discuss the motion. The court

granted the motion to dismiss without prejudice under the mistaken impression that

Nelson could obtain complete relief by enforcing the 1995 settlement through the District

Court’s order in Nelson v. Thornburgh. Nelson appealed the dismissal and asked that the

case be remanded for further proceedings on his Rehabilitation Act and § 1983 claims.

       Because we write only for the parties and the facts are familiar to them, we will

not repeat the facts here.

       When determining whether the District Court had subject matter jurisdiction over a

particular case, we consider that question de novo. Shaffer v. GTE N., Inc., 284 F.3d 500,



                                             3
502 (3d. Cir. 2002); In Re Phar-Mor, Inc., Sec. Litig., 172 F.3d 270, 273 (3d. Cir. 1999).

       The United States Supreme Court has extensively addressed the circumstances

under which a federal court has jurisdiction to enforce a settlement agreement. See

Kokkonen v. Guardian Life Ins. Co. Of Am., 511 U.S. 375 (1994). The Court stated that

“[e]nforcement of [a] settlement agreement . . . whether through award of damages or

decree of specific performance . . . requires its own basis for jurisdiction.” Id. at 378. A

district court may have ancillary jurisdiction to enforce a settlement agreement if the court

retains jurisdiction by a separate provision or by incorporating the terms of the settlement

agreement into an order. Id. at 381. The District Court in Nelson v. Thornburgh did not

retain jurisdiction to enforce its judgment. Nelson agrees that this is so.

       Nor did the District Court have subject matter jurisdiction in this case to enforce

the 1995 settlement agreement. The proper forum in which to enforce a settlement

agreement is the state court “unless there is some independent basis for federal

jurisdiction.” Kokkonen, 511 U.S. at 382; see also O’Connor v. Colvin, 70 F.3d 530, 532

(9th Cir. 1995).

       The parties entered into the 1995 settlement agreement to settle administrative

complaints before the EEOC. This agreement resolved differences between the parties

rooted in a 1993 agreement, which was the result of a discrimination charge against the

Philadelphia County Assistance Office. Nelson provided as consideration for the 1993

settlement agreement his promise not to institute a lawsuit against the Commonwealth for



                                              4
alleged ADA violations.

       A federal court does not have jurisdiction over a settlement agreement just because

that agreement settled a federal cause of action. See O’Connor, 70 F.3d at 532. The

dismissal of the first action terminated federal jurisdiction. Id. An action to enforce the

settlement then becomes a separate contract dispute, based on the agreement. Id; see also

Shaffer v. Veneman, 325 F.3d 370, 373 (D.C. Cir. 2003).

       If this case were a claim for enforcement of the settlement, it would not require

interpreting specific federal statutory provisions. Hence, it would have to be treated as an

action for breach of contract – with no independent basis for federal jurisdiction.

       Nelson asserts, however, on page 14 of his brief that there is independent

jurisdiction for his two remaining claims, the alleged Rehabilitation Act and ADA

violations. He goes on to state that the 1995 “settlement agreement is evidence of

violations of the Rehabilitation Act occurring after the entry of the final order in Nelson v.

Thornburgh, the prior action.” It appears that, in accordance with the allegations of the

amended complaint but contrary to the interpretation of the District Court, Nelson is not

attempting to enforce the settlement agreement but rather to pursue his two remaining

claims, the Rehabilitation Act claim and the § 1983 claim against Houston.

       These two claims must be remanded to the District Court to be adjudicated. We

will, therefore, vacate the District Court’s dismissal of them and remand them to the

District Court for further proceedings. At such time, the District Court will have to



                                              5
consider what impact Nelson’s retirement from DPW in June 2003 may have on his

claims for relief.




                                         6